GANTT, P. J.
On the 5th day of December, 1907, the grand jury of the city of St. Louis returned an indictment, charging the defendant Ferd Warner, and one Frederick Priesmeyer, with the crime of bribery. An application for a change of venue was made and overruled. A severance was granted and *25the defendant Warner was duly arraigned and entered his plea of not guilty.
At the same term he was put upon his trial and convicted and his punishment assessed at two years in the State penitentiary. His motion for a new trial being overruled, he was sentenced in accordance with the verdict. He then filed a bill of exceptions and appealed to this court.
I. The defendant assigns only one error in this court and that goes to the sufficiency of the indictment. The indictment concludes in these words: “Contrary to the form of the statute in such cases made and provided and against the peace and dignity of State.” .The Constitution of Missouri, article 6, section 38, provides “that all writs and process shall run and all prosecutions shall he conducted in the name' of the ‘State of Missouri;’ all writs shall be attested by the clerk of the court from which they shall he issued; and all indictments shall conclude, ‘against the peace and dignity of the State.’ ”
This court in State v. Skillman, 209 Mo. 408, and in State v. Campbell, 210 Mo. 202, held that indictments concluding in this identical form were fatally defective in not complying with the constitutional mandate. We can add nothing to what was said on this subject in those cases, and accordingly this judgment must he and is reversed and the cause remanded, in order that a proper indictment may he returned. In the meantime the defendant will he recognized to answer such other or further charges.
Judgment reversed and cause remanded.
Burgess and Fox, JJ., concur.